UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DARYL SHARP', )
)

Plaintiff, )

)

v ) Civil Action No.: l:l9-cv-00153 (UNA)

)

)

TIMOTHY DOLAN, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
motion for leave to proceed in forma pauperis The Court will grant the informal pauperis motion
[2] and the complaint [l] will be dismissed without prejudice.

The instant complaint is substantially similar, if not identical, to others filed by plaintiff in
two other recent lawsuits, see Sharp v. Dolan, No. lS-cv-l4ll (D.D.C. July 30, 2018), ajj”d, No.
18-7128 (D.C. Cir. Nov. 26, 2018); see also Sharp v. Dolan, No. l9-cv-00048 (D.D.C. Jan. lO,
2019). Therefore, this matter will be dismissed as duplicative.

Additionally, as part of the instant complaint, plaintiff includes a request to renew “Case
Number 18-7128.” There is no identifiable case with this number filed in this Court. He also
includes a request to renew Case No. l9-cv-00048. This exact motion was already filed in Sharp,
No. l9-cv-00()48, see ECF No. 7, and plaintiff’ s request for relief was denied therein, see ECF No.

l l. Here, plaintiff’ s requests to renew are thus denied.

An Order is issued separately. md
findgejn if

_)llited States l)isni

 

Date: January 2 (¢~, 2019

